As submitted to the jury, the appellee based his right of action upon the sole charge that appellant had been negligent in failing to adopt and promulgate a rule for the protection of its employees against the dangers arising from the method used by it in cleaning its engine flues with sand; he then admitted, as the testimony quoted in Judge Lane's opinion shows, that he had known, not only of that failure, but also of the danger existing without it all the while, and yet remained without complaint in the service for 6 years. The cause being within the purview of the federal Employers' Liability Act, and therefore ruled by the decisions of the federal courts, this undisputed situation seems to me to bring it within the principles as to assumed risk declared by the United States Supreme Court in Chicago, R. I.  P. Railway v. Ward,252 U.S. 18, 40 S. Ct. 275, 64 L.Ed. *Page 326 
430, and the other holdings therein referred to. It was the employer's usual and habitual method of carrying on the very business he was employed to serve, in that he thus alone complained of, and, when it was shown by his own testimony that he had known throughout his long service of the indulgence in that way of conducting it, granting that it was negligent, and of the consequent dangers, it seems to me his position was not different from that of an employee generally, who either actually knows of the dangers arising from his employer's negligence, or to whom they are plainly observable (39 Corpus Juris, par. 933, p. 726, and cited authorities); having thus grounded his action solely upon the failure to have the rule, and then shown that the failure had been both plainly observable and admittedly well known to him for six years, as well as the continuing danger of so serving without it, the right he might otherwise have had appears to have been extinguished.
It is true under the undisputed facts, as appellee ably urges, that he did not and could not know just when the particular danger from the flue-sanding process would occur, and therefore for the nonce was unprepared to protect himself against it; but that is not what he complains of — only the negligent failure to have the rule. This he did know, and, further knowing that without it the almost hourly recurring danger from flying particles of sand and cinders was continuously imminent, must be held to have reasonably anticipated that just such an injury as so unfortunately visited him might occur at any time. All this advance knowledge seems to differentiate appellee's case from being the result of an unanticipated sudden emergency, as was that of Railway v. Ward, supra, and to place him in the same category with one who, knowing, dares maintain himself in the face of the danger from which his injury results. Under the authorities last referred to, such a one cannot recover. See, also, Seaboard Air Lane Railway v. Horton,233 U.S. 492, 34 S. Ct. 635, 58 L. Ed. 1062, L.R.A. 1915C, 1, Ann.Cas. 1915B, 475; Jacobs v. Railway, 241 U.S. 229, 36 S. Ct. 588, 60 L. Ed. 970, and cases collated on page 461 of volume 3, U.S. Statutes Annotated.
Neither can the Texas statute on assumed risk (R.S. art. 6437, of 1925) change the rule on that subject as applied by the federal courts in causes arising under the federal Employers' Liability Act; section 4 of that act (U.S. Statutes Annotated, vol. 3, p. 459), in expressly eliminating the defense of assumption of risk in cases where the carrier's violation of a statute enacted for the safety of its employees contributed to the injury, has been held to plainly evidence the legislative intent that in all other cases such assumption shall have its former effect as a complete bar to the action. See authorities cited at middle of page 463, vol. 3, U.S. Statutes Annotated. This Texas statute does qualify the rule by limiting it to cases where a man of ordinary prudence would not continue to work with real or imputed knowledge of the hazards to which he was being subjected.
It therefore seems to me that our Texas statute has nothing to do with the case, the federal jurisdiction having covered the field to the exclusion of state action, as the authorities cited in Judge LANE'S opinion make manifest.
The case of Frese v. Chicago, B.  Q. R. Co., 263 U.S. 2, 3, 44 S. Ct. 1, 68 L. Ed. 131, invoked in this connection by the appellee, furnishes no analogous precedent to the contrary. No question of assumed risk nor yet of contributory negligence was there involved; it being simply an instance of where the engineer's primary negligence in violating a nondelegable duty imposed upon him by a positive statute of the state where the injury occurred furnished the sole cause of the accident, which situation relieved the carrier of liability under the federal Liability Act. Grand Trunk Western Railway v. Lindsay (C.C.A.) 201 F. 836; Id., 233 U.S. 42, 34 S. Ct. 581, 58 L. Ed. 838, Ann.Gas. 1914C, 168; Fletcher v. Railway, 36 S.D. 401, 155 N.W. 3.
It may follow, as a result from these holdings, that an employee, circumstanced as this one was, has no alternative than to quit the service rather than knowingly incur such a risk, but if so, that apparently raises a legislative rather than a justiciable question.